 USF RED STAR, INC. 389USF Red Star, Inc. and International Brotherhood of Teamsters, Local Union No. 592, AFLŒCIO.  Case 5ŒCAŒ28985 June 27, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA On August 1, 2001, Administrative Law Judge Marion C. Ladwig issued the attached decision.  The Respondent and the General Counsel both filed exceptions and sup-porting briefs, and the Respondent filed an answering brief to the General Counsel™s exceptions.1The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order and to adopt the recommended Order as modified.2As amended at the hearing, the complaint alleges that the Respondent violated Section 8(a)(1) of the Act when it told employees Daniel Turner and Bruce Richard to remove the Overnite button (described below), and Sec-tion 8(a)(3) and (1) when it issued a written warning to Turner for refusing to do so.  The judge found the 8(a)(1) violation.  We agree, and affirm.  However, he dismissed the 8(a)(3) allegation, finding that Turner was disciplined to prevent him from wearing the Overnite button at cus-tomer locations away from the Respondent™s Richmond, Virginia trucking terminal, and that special circum-stances justified an away-from-the-terminal prohibition.  After reviewing the record, we find that the 8(a)(3) warn-ing, like the 8(a)(1) conduct, was directed at prohibiting the wearing of the Overnite button at the Richmond ter-minal.  Thus, we reverse and find the 8(a)(3) violation as alleged.3                                                                                                                                                         1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The judge concluded that the Respondent did not violate Sec. 8(a)(3) in issuing a written warning to one of its employees.  We will reverse that conclusion and modify the recommended Order accord-ingly.  In addition, we shall modify the recommended Order to include a provision, inadvertently omitted by the judge, requiring the Respon-dent to file a sworn certification attesting to the steps it has taken to comply with the Order.  We shall also substitute a new notice reflecting these modifications and in accordance with our recent decision in Ishi-kawa Gasket America, Inc., 337 NLRB 175 (2001).  3 The Respondent has filed a motion to reopen the record to intro-duce evidence of the presence of customers and nonunion employees at the Richmond terminal, and of the degree of independence employees enjoy.  The Respondent does not explain how this evidence, if intro-duced, would require a different result than that reached by the judge.  See Fitel/Lucent Technologies, Inc., 326 NLRB 46 fn. 1 (1998).  How-Facts The union insignia at the center of this dispute is a but-ton that reads as follows:  Overnite Contract in ™99 Shut Overnite Management Down or 100,000 Teamsters will  The button is approximately 2-1/2 inches in diameter and has a dark blue background.  The top and bottom lines on the button are in one-eighth-inch white print.  The words ﬁShut,ﬂ ﬁOvernite,ﬂ and ﬁDownﬂ stand out vividly in three-eighths-inch bright yellow print.  ﬁManagement,ﬂ also in yellow, is in one-quarter-inch print. The Respondent is an LTL or ﬁless than loadﬂ trucking company headquartered in Newark, New Jersey.  One of the Respondent™s terminals is located in Bayshore, New York, adjacent to an Overnite Transportation terminal.  In November 1999, an attorney representing Overnite paid a visit to the Respondent™s Bayshore terminal and stated that the Respondent was interfering with the or-derly flow of traffic into and out of Overnite™s Bayshore terminal.  So stating, the attorney presented the Respon-dent with an order to show cause for preliminary injunc- ever, it appears the Respondent believes that this evidence would be probative of special circumstances justifying a ban on wearing the Overnite button at the Richmond terminal. Sec. 102.48(d)(1) of the Board™s Rules and Regulations provides that the Board may reopen the record ﬁbecause of extraordinary cir-cumstances.ﬂ  The Respondent presents two arguments in support of its motion.  First, it contends that some of the evidence it wishes to adduce probably was introduced at the hearing but omitted from the transcript by the court reporter.  The hearing transcript does show a number of omissions, including almost all of the testimony given by Frank Borum, an agent of one of the Respondent™s customers.  However, the record in this case has already been reopened once.  At that time, the Respondent agreed that the reopening would be for the limited purpose of introduc-ing Borum™s testimony.  By agreeing to that limitation, the Respondent effectively conceded the adequacy of the record in other respects.  Second, the Respondent contends that it could not have anticipated that the judge would have differentiated between at-the-terminal and away-from-the-terminal prohibitions on the wearing of the Overnite button.  That may be.  However, the evidence clearly revealed that all of the incidents at issue here took place at the Richmond terminal.  Thus, at the time of the hearing, the Respondent either knew or should have known that it needed to introduce evidence of special circumstances prevailing at the terminal.  The Respondent did not do so, however, and it does not contend in its motion papers that the evidence it seeks to introduce is newly discovered or was previously unavailable.  See Sec. 102.48(d)(1).  Accordingly, we deny the motion to reopen the record because the Respondent has failed to show extraordinary circum-stances.     339 NLRB No. 54  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390tion with a temporary restraining order obtained by 
Overnite from a New York State court.
4After receiving the TRO, th
e Respondent directed all of its terminals to post a notice stating, in relevant part, 
as follows: 
 USF Red Star employees are expressly forbidden, 
while on duty, while in the service of the company, 
while on company property or while using company 
equipment, to in any way participate in pro-company, 
pro-union, or any other activity regarding Overnite 
Transportation Company and the International Broth-
erhood of Teamsters dispute. 
 The Respondent posted a copy of this notice at its Rich-

mond terminal.  Employees Daniel Turner and Bruce Rich-
ard work at and out of the Richmond terminal as a driver 
and a combination dock worker/dri
ver, respectively.  At the 
hearing, Turner was twice asked to describe his workday.  
Both times, Turner responded that he arrives at the terminal, 
punches the clock, performs a variety of tasks, and then 

punches the clock again before leaving the terminal to make 
deliveries.       On March 28, 2000, Richmond Terminal Manager 
Mike White observed Turner wearing the button de-

scribed above.  White instructed Turner to take off the 
button on company time, adding that ﬁthere™s a notice 
posted there that we cannot endorse . . . any activity re-
                                                          
 4 Those subject to the TRO were Teamsters Local 707™s officers, 
employees, agents, representatives, 
and members, as well as those 
persons in active concert with the foregoing who received actual notice 
of the TRO.  The TRO was issued on November 6, 1999, but it did not 
specify an expiration date.  Thus, under New York law, it remained in 
force only until the preliminar
y injunction hearing.  See 
Carrabus v. 
Schneider, 111 F. Supp. 2d 204, 211 fn. 6 (E.D.N.Y. 2000).  The order 
to show cause for preliminary inj
unction set a preliminary injunction 
hearing date of November 10, 1999.  There is nothing in the record to 
indicate that this hearing did not take place as scheduled, nor does the record show whether the state court ordered any further injunctive relief 
after the TRO expired.  
The substance of the TRO is soberi
ng:  violence, threats, coercion, intimidation, and vandalism.  Alt
hough most of its prohibitions were 
geographically limited to Overnite™s
 Bayshore terminal, some activities 
were forbidden ﬁat any placeﬂŠpr
esumably including Richmond, 
Virginia.  Under other circumstances, the TRO might have helped 
justify the insignia prohibition at issue here.  However, there is no 
evidence that Overnite was the targ
et of unlawful conduct in the Rich-
mond area, and there is nothing in the record to suggest that the Over-
nite button was intended or understood 
as a message to engage in such 
conduct.  There is also no evidence 
that any of the Respondent™s Rich-
mond employees would have been subject to the TRO as persons in 
ﬁactive concertﬂ with actual notice;
 and in any event, the TRO appar-ently expired several months before the events at issue here, and there 
is no evidence that it was replaced by
 other injunctive relief.  Thus, 
there is simply no basis for considering whether the Respondent, in 
prohibiting the Overnite button from being worn at the Richmond ter-
minal, may have been legitimately 
seeking to prevent conduct in con-tempt of a court order and/or unlawful in itself. 
garding Overnite.ﬂ  White testified that he also told 
Turner not to pass out the Overnite button ﬁon the prem-
ises while you™re on the clock here at Red Star.ﬂ  Turner 
said that he would remove the button until he spoke with 
his union representative.  A few days later, White again 
spotted Turner wearing the button.  White told Turner 
that he could not wear the button while on duty on the 

clock.  Turner refused to remove it, and White issued 
him a written warning.  Turner signed the warning, re-
moved the button, and informed White that the Union 
would be filing charges with the Board.   
Several months later, White saw employee Richard 
wearing the button in the terminal office.  White told 
Richard, ﬁYou know, you cannot wear that button while 
you™re on the clock on the premises here.ﬂ  Richard re-
plied, ﬁYes, I know,ﬂ and removed the button. 
Asked at the hearing why the Overnite button was a 
problem, White testified that Red Star drivers might wear 
it while making deliveries.  White observed that the but-
ton ﬁcould be offensive to certain customers who deal 
daily or regularly with Overnite Transportation.  And we 

could be working at the same customer locations, side by 
side, with Overnite personnel.ﬂ  The Respondent™s direc-
tor of labor and safety, Don Rucker, echoed White™s con-
cerns about customer offense and expressed a further 
concern that the Overnite button would result in lost 
revenues.  Officials from two companies that do business 

with the Respondent testified that the wearing of the 
Overnite button at their facilities could or would result in 
their ceasing to use the Responde
nt™s services.  In June 2000, the Respondent lost an account on Long Island worth $10,000 a month after the customer™s president 
overheard a Red Star driver and an Overnite driver argu-
ing at the customer™s facility 
about the pros and cons of union versus nonunion carriers. 
Discussion At issue here is whether the Respondent violated Sec-
tion 8(a)(1) when it told Turner and Richard to remove 
the Overnite button, and Section 8(a)(3) and (1) when it 
issued Turner a written warning for wearing the button.  
In evaluating the merits of these allegations, the judge 

decided that the purpose of the written warning was to 
prevent Turner from wearing the button when making 
deliveries away from the Richmond terminal, while the 
purpose of telling Turner and Richard to remove the but-
ton was to prevent its being worn at the terminal.  The 
judge also found that special circumstances justified an 

away-from-the-terminal ban, 
but not an at-the-terminal 
ban.  Thus, he dismissed th
e 8(a)(3) allegation and found 
the 8(a)(1) violation.  The General Counsel and the Re-
spondent except, inter alia, to the 8(a)(3) dismissal and 
the 8(a)(1) violation, respectively. 
 USF RED STAR, INC. 391Employees have a protected right under Section 7 of 
the Act to wear union insignia while working.  
Inland 
Counties Legal Services
, 317 NLRB 941 (1995).  This 
right extends to the situation presented here, in which 
employees wear union insignia to make common cause 
with employees of another employer.  
Boise Cascade 
Corp.
, 300 NLRB 80, 82 (1990).  At the same time, 
however, employers possess an ﬁundisputed right . . . to 

maintain discipline in their establishments.ﬂ  
Republic 
Aviation Corp. v. NLRB
, 324 U.S. 793, 797Œ798 (1945).  
In adjusting these mutually limiting rights, the Board has 

long applied the rule that a ban on wearing union insignia 
violates the Act unless it is justified by special circum-
stances.  See, e.g., Floridan Hotel of Tampa, Inc.
, 137 NLRB 1484, 1486 (1962), enfd. as modified 318 F.2d 
545 (5th Cir. 1963).  Customer displeasure at union in-
signia, without more, does not
 constitute special circum-
stances.  Howard Johnson Motor Lodge
, 261 NLRB 866, 
868 fn. 6 (1982), enfd. 702 F.2d 1 (1st Cir. 1983).  How-
ever, special circumstances include, inter alia, harm to 
the employer™s business.  
Inland Counties
, supra at 941. 
It is possible, as found by the judge in this case, that 
there may have been special
 circumstances justifying a 
prohibition on the employees™ wearing of the Overnite 
button away from the Respondent™s Richmond terminal, 
i.e., at customer facilities.  But we find it unnecessary to 
address that possibility, or to
 pass on the judge™s finding, because regardless of whether such a prohibition may 
have been permissible, the 
evidence clearly demonstrates 
that the Respondent™s prohibition extended beyond such circumstances to include th
e employees™ wearing of the 
button 
at the terminal.
  Indeed, the conduct of the Re-
spondent that serves as the basis of the complaint allega-
tions at issue was directed solely toward enforcing the 
prohibition against employees working at the terminal. 
The record evidence clearly reveals that Turner and Richard were told to remove the button, and Turner was 
disciplined for refusing to remove the button, while 
working at the Richmond terminal.  Indeed, as noted 
above, Turner testified that, on a daily basis, he punches 
in upon arriving at the terminal, after which he checks 
and makes any necessary adjustments to his truck™s load, 
ﬁmanifestsﬂ his bills, and punches out before leaving the 
terminal to make his deliverie
s.  The record reveals that both at the time Turner was ordered to remove the but-
ton, and at the time he was disciplined for refusing to 
remove the button, he had not yet punched out of the 
terminal to depart to make his deliveries.  Indeed, on the 
occasion on which Turner was disciplined, he had just 
arrived and punched in at the terminal. 
Moreover, when White ordered Turner and Richard to 
remove their buttons, he stated that the button was not to 
be worn ﬁon company time,ﬂ ﬁon duty on the clock,ﬂ and 
ﬁon the clock on the premises here.ﬂ
5  Each of these 
statements may be reasonably understood to encompass 

times other than those during which the employees are 
making deliveries to customers, and the last of these 
phrases clearly demonstrates that the Respondent was 
applying the insignia ban to the Richmond terminal. 
Based on the foregoing, we find that all of the Respon-
dent™s conduct at issue here was directed against the 
wearing of the Overnite button at the Richmond terminal, 
and we agree with the judge that the record contains no 
evidence of special circumstances justifying a ban on 
wearing union insignia at the terminal.  Accordingly, 
without passing on whether special circumstances might 
have existed that in turn might have justified a ban on 
wearing union insignia away from the terminal, we find 
that the Respondent violated Section 8(a)(1) and (3) as 
alleged. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, USF 
Red Star, Inc., Richmond, Virginia, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified below. 
1. Substitute the following for paragraph 1(b) and 
reletter that paragraph accordingly. ﬁ(b) Issuing warnings to employees for wearing a 
Teamsters button on the Company™s premises on com-
pany time, and in order to discourage employees from 
engaging in union or other concerted activities.ﬂ 
2. Substitute the following for paragraph 2(a) and 
reletter that paragraph accordingly. ﬁ(a) Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful written 

warning issued to Daniel Turner, and within 3 days 
thereafter notify the employee in writing that this has 
been done and that the warning will not be used against 
him in any way.ﬂ 
3. Insert the following as paragraph 2(c). 
ﬁ(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.ﬂ 
4. Substitute the attached notice for that of the admin-
istrative law judge. 
                                                           
 5 Additionally, White had told Turner not to distribute the Overnite 
button ﬁon the premises while you™re on the clock here at Red Star.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392APPENDIX NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT coerce our employees by unlawfully di-
recting you not to wear a Teamsters™ button on the Com-
pany™s premises on company time. 
WE WILL NOT issue warnings to our employees for 
wearing a Teamsters™ button on the Company™s premises 

on company time, and in order to discourage you from 
engaging in union or other concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful written warning issued to Daniel Turner, and 
WE WILL, within 3 days thereafter, notify him in writing that 
we have done so and that we will not use the warning 
against him in any way. 
 USF RED STAR, INC.  Thomas J. Murphy, Esq., for the General Counsel. Quinn F. Graeff and F. William Kirby Jr., Esqs. (Davis & 
Kirby),
 for the Respondent. DECISION STATEMENT OF THE CASE MARION C. LADWIG
, Administrative Law Judge.  This case 
was tried in Richmond, Virginia, on December 4, 2000, and 
February 1, 2001.  The charge was filed by Teamsters Local 
592 against USF Red Star, Inc. on May 16, 2000.
1  The com-
plaint was issued August 31 and 
amended at the trial (Tr. 173Œ174). On November 18, 1999, the Company posted a notice, ﬁAc-
tivities Regarding Overnite Transportation Companyﬂ (Tr. 42Œ
                                                          
 1 All dates are in 2000 unless otherwise indicated. 
43, 118Œ119; GC Exh. 8) at its 
Richmond terminal, addressed to all its employees, stating: 
 USF Red Star employees are expressly forbidden, 
while on duty, while in the service of the company, while 

on company property or while using company equipment, 
to in any way participate in procompany, prounion, or any 
other activity regarding Overnite . . . and . . . Teamsters 
dispute.  On March 28 (Tr. 28Œ29, 44), Michael White, the terminal 
manager in Richmond, observed that driver Daniel Turner, 
Local 592 shop steward, before leaving the terminal to make 
his deliveries of freight, was w
earing a large, 2-1/2Œinch dark blue button (GC Exh. 11) that read:  Overnight Contract in ‚98 Shut Overnight Management Down 
or 100,000 Teamsters will 
 The top and bottom lines on the button are in small, one-
eighth inch white print.  The words ﬁShut Overniteﬂ and 
ﬁDownﬂ (shown above in boldface) are outstanding in large, 
three-eighth inch, bright-yellow print. The word ﬁManage-
ment,ﬂ also in yellow, is in smaller, one-quarter inch print. 
White instructed Turner to take off the button on company 
time.  When Turner protested that he had the right to wear the 
button, White said, ﬁ[T]here™s a notice posted in there that we 
cannot endorse . . . any activity, regarding Overnite.ﬂ  He fur-
ther explained that the button was ﬁbad for business and 
showed that Red Star supportedﬂ the Teamsters™ strike against Overnite.  Turner told White he would take the button off until 

he spoke with his union repres
entative.  (Tr. 44Œ45, 91, 148.) White did not object to drivers wearing a Teamsters™ cap or 
other clothing bearing a Teamsters logo when making deliver-
ies (Tr. 44, 50; GC Exhs. 6Œ7). On March 31 Turner again went to work wearing the button. 
White asked him to come to his office with a witness.  Turner 
went there with the assistant shop steward.  White said Turner 
could not wear the button while on duty, on the clock.  Turner 
responded that his local said he should be able to wear it.  
When Turner refused to stop wearing the button, White gave 
him a written warning, stating that, ﬁ[f]uture violations of this 
nature will result in more severe
 disciplinary action being taken 
against you up to and including di
scharge.ﬂ  (Tr. 149; GC Exh. 12.) After reading the warning letter and checking with the Local, 
Turner signed the letter, stopped wearing the button, and the 
Union filed the Board charge (Tr. 51Œ52, 151). When Turner was asked on cross-examination what the 
words on the button meant to him, he credibly testified (Tr. 64Œ
65):  To me, the button means there are union men at Overnite right 
now that want to be Teamsters.  And it shows them that my-
self, as a fellow Teamster, are 
supporting their cause in . . . trying to get their management to negotiate with the Team-
sters.  That™s what the button means to me.  It was a show of 
 USF RED STAR, INC. 393support to men that are trying to be Teamsters . . . that we are 
supporting them and we™re behind them.  Terminal Manager White testified that if the button was al-
lowed to be worn (Tr. 168)   it could be offensive to certain customers who deal daily or 
regularly with Overnight Transportation.  And we could be 
working at the same customer locations, side by side, with 
Overnite personnel.  So it could be a detriment to that envi-
ronment for sure. . . . Where a customer would be upset that 
we would be endorsing a campaign that™s trying to organize 
their company. 
 Later that year, in September, White saw dock worker/driver 
Bruce Richard wearing the same button when Richard came 
into the general office about 30 
or 40 minutes before he was due to punch in.  As White tes
tified, Richard ﬁwas campaigning off the clock on his own time.ﬂ  White approached and told 
him, ﬁYou know, you cannot wear that button while you™re on 
the clock on the premises here.ﬂ  Richard said, ﬁYes, I know,ﬂ 
took the button off, and left the room.  He was not disciplined. 

(Tr. 92Œ93,152Œ153.) The primary issues are whether the Company unlawfully (a) 
directed driver Daniel Turner on March 28, 2000, and dock 
worker-driver Bruce Richard in September 2000 not to wear, 
on the premises on company tim
e, a button supporting the In-ternational Union™s position in a dispute with Overnite and (b) gave driver Daniel Turner a written warning on March 31, 
2000, for refusing to stop weari
ng the union button, violating Section 8(a)(1) and (3) of the Act. Wearing Button on Premises on Company Time 
The Company contends in its brief (at 12), that by posting 
the November 1999 notice, ﬁActivities Regarding Overnite 
Transportation Companyﬂ (GC Exh. 8), it  
 was not trying to . . . shut 
down communications between its employees.  It simply wanted its
 employees to remain neutral 
regarding the Overnite conflict while they were representing 
Red Star in front of Red Star customers.  [Emphasis added.] 
 To the contrary, the Company clearly stated in its posted no-
tice that it was not limiting employee activity regarding Over-
nite to activity ﬁin front of Red Star customers.ﬂ  Instead it 
unequivocally stated that its ﬁemployees [not limited to drivers 
who come in contact with customers when making deliveries] 
are expressly forbidden, while on duty . . . while on company 
propertyﬂ from engaging in activity regarding Overnite. 
Thus, in wording the notice that way, the Company was ig-
noring the presumptive Section 7 right of its employees, on the 
Company™s premises on company time, to wear a union button 

supporting the International Union™s position in a dispute with 
Overnite unless ﬁspecial circumstancesﬂ exist.  
The Company has made no effort to establish special cir-
cumstances, even though it cites in its brief (at 7Œ8) the Fourth 
Circuit Court™s decision in Eastern Omni Constructors, Inc. v. NLRB, 170 F.3d 418, 424Œ425 (4th Cir. 1999).  In that case the 
court points out that in Republic Aviation Corp. v. NLRB, 324 U.S. 793 at 803Œ804 (1945), ﬁthe Supreme Court held that em-

ployees have a presumptive ri
ght to wear union insigniaﬂ and that ﬁthe right . . . can be abridged when the employer [empha-sis added] demonstrates that special circumstances exist which 
justifies the banning of union in
signia,ﬂ and cites a number of court cases ruling on ﬁspecial circumstances.ﬂ 
The Company presented no evidence that wearing the Over-
nite button on company time on company property would or 

might cause any delays in deliveries, any friction among its 
employees or any labor unrest, 
any discipline, or any safety 
problems, or otherwise adversely affect it business. 
In the absence of a demonstration of special circumstances, I 
find that the Company unlawfully coerced employees in the 
exercise of their Section 7 right when prohibiting the wearing 
of the Overnite button on company time on company property, 
violating Section 8(a)(1).  Wearing Button when Making Deliveries The evidence clearly shows that the Company has estab-
lished special circumstances for forbidding its drivers from 
wearing the Overnite button when making deliveries to cus-
tomers who are also customers of Overnite. 
When Terminal Manager Michael White first saw driver 
Daniel Turner wearing the button and told him to take it off, 
White explained that the button was bad for the Company™s 
business and showed that the Company supported the Team-

sters™ strike against Overnite.  The Company™s policy was to 
remain neutral in the longstanding Overnite-Teamsters dispute, 
to avoid loss of business. Such a loss occurred at another terminal in June 2000, result-
ing in loss of a $10,000 account when the president of a cus-

tomer overheard an argument over union and nonunion service 
between a Red Star driver and an Overnite driver when both 
were picking up freight at the same time (Tr. 125, 129Œ130). The General Counsel contends in his brief (at 13) that the 
Company failed to show that it had any reason in March 2000 
to believe that any customer relationship would be affected by 
its employees wearing the Overnight
 button.  I disagree.  Four 
months earlier, obviously to avoid loss of business, the Com-
pany had posted its November 
1999 notice, ﬁActivities Regard-
ing Overnite Transportation Company,ﬂ announcing its neutral-
ity policy regarding Overnite.  Then in March, when White 
discovered that the policy was being violated, he specifically 
prohibited a driver from leaving the premises wearing the button 
to make deliveries. 
Because of this prompt action, preventing widespread wearing 
and awareness of the button, the only customer officials the 
Company called as witnesses had not been aware of the Overnite 
button.  The witnesses made it clear at the trial, however, that 
wearing the button could or would result in their ceasing to use 
the Company™s freight services.  
One of the witnesses, Melvin Masters, was the distribution 
manager of Creative Data Produc
ts Inc., which uses shipping services of the Company, Overnite, and other union and nonun-
ion carriers.  He credibly testified that if a company driver arrived 
at his business wearing the button, ﬁI would either tell him to 
leave or I would get another driver any . . . And ultimately make 
the decision of what companies to use.ﬂ  (Tr. 100Œ101, 104Œ105.) Another witness was Frank Borum, manager of transportation for a nonunion firm, D. D. Jones Transfer and Warehouse Co.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394He also uses shipping services of the Company, Overnite, and 
other union and nonunion carriers.  He credibly testified that if a 
driver was wearing that Overnite button, he would question why 
they intend to shut another carrier down just because they are not 
union, and ﬁI think it would also stir the idea that our people are 
not union and do you [sic] not like us either.ﬂ (Feb. Tr. 5Œ6, 8, 
11Œ14.) Borum also credibly testified, ﬁI probably would not ask him 
to remove it . . . . But I would as
k him not to wear it on the prem-ises again,ﬂ and ﬁif he decided that he was going to wear it or if 

he wanted to have the right to
 express himself, we would ask them not to send that driver back,ﬂ or ﬁwe could get to the point where we would not call them in for pickups.ﬂ  (Feb. Tr. 8Œ9.) The General Counsel has failed to cite any applicable prece-
dent.  I agree with the Company™s contention in its brief (at 13) 
that it has ﬁshown that the communications it sought to ban,ﬂ those on the button pertaining to the Overnite-Teamsters dispute, 
ﬁwere provocative, in fact inflammatory, and had the potential to 
disrupt its business.ﬂ I therefore find that the Company has established special cir-
cumstances for forbidding driver Daniel Turner from wearing the 
Overnite button when making deliveries to its customers.  
Accordingly, I find that the allegation in the complaint that the 
Company violated Section 8(a)(3) and (1) by issuing the March 
31, 2000 written warning to driver Daniel Turner for wearing the 
Overnite button when making deliveries to customers must be rejected. CONCLUSIONS OF LAW 1. By forbidding employees from wearing, on the Company™s 
premises on company time, a Teamsters™ button supporting the 
International™s position in a dispute with Overnight Transporta-
tion Company, the Company unlawfully coerced employees in 
the exercise of their Section 7 rights, engaging in an unfair labor 
practice affecting commerce within the meaning of Section 
8(a)(1) and Section 2(6) and (7) of the Act. 2. The Company did not act unlawfully, in violation of Section 
8(a)(3) and (1), in issuing driver Daniel Turner a written warning 
for refusing to stop wearing the Teamsters™ button while making 
deliveries to customers who are also customers of Overnite. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectuate the policies of the Act. On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
2ORDER The Respondent, USF Red Star, In
c., Richmond, Virginia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from (a) Coercing its employees by unl
awfully directing them not to 
wear a Teamsters™ button on the Company™s premises on com-

pany time. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Within 14 days after service by the Region, post at its facil-
ity in Richmond, Virginia, copies
 of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the 
Regional Director for Region 5, after being signed by the Re-
spondent™s authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous 
places including all places where 
notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the notices are not 

altered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and former 

employees employed by the Res
pondent at any time since March 
28, 2000.                                                            
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  